Order of commitment, entered on August 19, 1964, unanimously affirmed, without costs and without disbursements. The papers on appeal contain two notices of appeal: the first, from the order of August 19, 1964 aforesaid; the second, apparently abandoned, from an order dated August 12, 1964, not in the record on appeal. The order of August 19, 1964 is predicated on a hearing of August 12, 1964, the minutes of which are not before us. The underlying order of protection dated July 23, 1964 is grounded on a hearing of that day, the minutes of which are not part of the record on appeal. It is impossible to pass on the merits of the appeal. Appellant having submitted the appeal on an incomplete and insufficient record must abide the consequences. (See E. P. Reynolds, Inc. v. Nager Elec. Co., 21 A D 2d 306.) Concur — Breitel, J. P., Rabin, McNally, Stevens and Bastow, JJ.